Case 1:20-cr-00026-JPJ-PMS Document 91 Filed 11/04/20 Page 1 of 5 Pageid#: 259




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

UNITED STATES OF AMERICA              )
                                      )
v.                                    )       Case No. 1:20CR26
                                      )
JAMES BROWN                           )

      Defendant


 MR. BROWN’S REPLY TO THE GOVERNMENT’S OPPOSITION TO SEVER
           TRIAL OF COUNT FOUR OF THE INDICTMENT

       In its response opposing Mr. Brown’s motion to sever Count Four of the

indictment (Possession of a Firearm by a User of a Controlled Substance on or about

and between June 26, 2020 and July 2, 2020) from the remaining three counts related

to an alleged cross-burning incident that occurred on June 14, 2020, the government

mistakenly argues Count Four is related to the other three counts. The government

asserts that the counts are related because the victim of the alleged cross-burning

knew Mr. Brown owned guns (which of itself is not illegal) and that “many of the

same witnesses necessary to present evidence at a trial on Counts One through Three

would be necessary witnesses for a trial of Count Four.” (Gov’t Resp. Dkt 88 p.1).

However, neither the victim’s purported knowledge that Mr. Brown owned guns

before the cross-burning nor judicial economy support joinder of an unrelated count.

And while the government alleges the counts are related temporally, the indictment

charges Mr. Brown with unlawfully possessing a firearm while being a user of a




                                          1
Case 1:20-cr-00026-JPJ-PMS Document 91 Filed 11/04/20 Page 2 of 5 Pageid#: 260




controlled substance beginning on June 26, 2020, twelve days after the alleged cross-

burning incident.

      Fed. R. Crim. P. 8(a) only permits joinder of separate offenses where “the

offenses charged…are of the same or similar character, or are based on the same act

or transaction, or are connected with or constitute parts of a common scheme or plan.”

Here, the firearm charge is not of the same or similar character of the other charges

of making a false statement, interfering with housing rights, or arson. There are no

common elements between the firearms charge and the other counts. While Counts

One, Two and Three are related to each other, there is no connection between the

firearms charge and the remaining counts, other than the name of the person

charged, James Brown. And there is no credible assertion the government can make

that the government’s evidence related to Mr. Brown’s alleged possession of a firearm

while a user of a controlled substance is part of a common scheme or plan for the false

statement, interference with housing rights or arson charges.

      In its response, the government argues “the evidence of the defendant’s

possession of a firearm, most importantly in the presence of Victim #1, is relevant for

the jury to consider when making determinations about the intent of the defendant

to intimidate the victims and the victims’ states of mind during and leading up to the

events of June 14, 2020, and thereafter.” (Gov’t Resp. pp 3-4). As a factual matter,

there is no suggestion that Mr. Brown ever threatened or intimidated the victim or

her family. Indeed, the evidence would show the victim herself engaged in acts of

threats and intimidation when she spat upon Mr. Brown’s daughter’s companion just



                                          2
Case 1:20-cr-00026-JPJ-PMS Document 91 Filed 11/04/20 Page 3 of 5 Pageid#: 261




a few days before the fire. Further, the evidence will show that Mr. Brown and his

family and the victim’s family had been close friends in the past.

      Factual issues aside, what the government actually is doing in charging an

unrelated count in this indictment is attempting to bypass the relevance

considerations embodied in Federal Rule of Evidence 404(b) and the balancing

required by that rule (see generally, United States v. Queen, 132 F. 3d 991 (4th Cir.

1997)). It wishes to put on evidence of Mr. Brown’s alleged marijuana use (a mind-

altering substance) and alleged possession of a firearm sometime during a several-

day period after the alleged cross-burning to make him look bad generally and not

have to bother with the safeguards embodied in Rule 404(b). Its claim that such

evidence “would not be overly prejudicial such that it would warrant severance” (Dkt.

88 p. 4) is an argument it should make under Rule 404(b).

      And it is meritless to boot. A jury would be unlikely to compartmentalize or

“silo” the evidence of use of a controlled substance in its consideration of evidence of

the firearms charge from its review of the evidence related to the cross-burning

counts. As a result, Mr. Brown would be unduly prejudiced.

      As the government notes in its response, “…Rule 8(a) is not infinitely elastic,’

however, because unrelated charges create the possibility that a defendant will be

convicted based on considerations other than the facts of the charged offense.” United

States v. Cardwell, 433 F.3d 378, 385 (4th Cir. 2005) (internal citations omitted.”

(Gov’t Resp. p. 2). Such is the case here. Mr. Brown is entitled to a fair trial on the

cross-burning charges and a separate fair trial on the unrelated firearm charge. If



                                           3
Case 1:20-cr-00026-JPJ-PMS Document 91 Filed 11/04/20 Page 4 of 5 Pageid#: 262




the government believes that his supposed use of marijuana and alleged possession

of a firearm after the alleged cross burning is relevant to the cross-burning charges,

then it should try to make that showing under Rule 404(b)—not by misjoining the

charge in this indictment. The Court should grant his motion for severance and set

Count Four for a separate trial.



                                              Respectfully submitted,

                                              James Brown
                                              By Counsel

                                              JUVAL O. SCOTT

                                              Federal Public Defender
                                              Western District of Virginia


                                              s/Nancy Dickenson-Vicars
                                              Nancy Dickenson-Vicars
                                              Assistant Federal Public Defender
                                              201 Abingdon Place
                                              Abingdon, VA 24201
                                              (276) 619-6086
                                              nancy_dickenson@fd.org
                                              Virginia State Bar Number 28120

                                              s/Monica D. Cliatt
                                              Monica D. Cliatt
                                              First Assistant Federal Public
                                              Defender
                                              210 First Street SW, Room 400
                                              Roanoke, VA 24211
                                              Ph. (540) 777-0880
                                              Fax (540) 777-0890
                                              monica_cliatt@fd.org
                                              Pennsylvania State Bar No. 84848




                                          4
Case 1:20-cr-00026-JPJ-PMS Document 91 Filed 11/04/20 Page 5 of 5 Pageid#: 263




                          CERTIFICATE OF SERVICE

       I certify that on November 4, 2020, a copy of the Reply to Government’s
Opposition to Motion to Sever Trial of Count Four was electronically filed with the
clerk of the court using the court’s CM/ECF electronic filing system which will
provide notice to the parties.

                                       s/ Nancy Dickenson-Vicars




                                         5
